Exhibit 10.2(e)

AMENDMENT NO. 4

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

ATLAS PIPELINE PARTNERS, L.P.

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ATLAS PIPELINE PARTNERS, L.P. (this “Amendment”), dated as of
June 12, 2008, is entered into and effectuated by Atlas Pipeline Partners GP,
LLC, a Delaware limited liability company (the “General Partner”) and the
general partner of Atlas Pipeline Partners, L.P., a Delaware limited partnership
(the “Partnership”), pursuant to authority granted to it in Section 13.1 of the
Second Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of March 9, 2004, as amended (the “Limited Partnership
Agreement”). Capitalized terms used but not defined herein are used as defined
in the Limited Partnership Agreement.

WHEREAS, Section 13.1(d) of the Limited Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee, may amend any
provision of the Limited Partnership Agreement to reflect a change that, in the
discretion of the General Partner, does not adversely affect the Limited
Partners in any material respect, and the General Partner has determined that
the amendment contemplated hereby does not adversely affect the Limited Partners
in any material respect; and

WHEREAS, Section 7.10 (a) of the Limited Partnership Agreement provides that,
(i) whoever a potential conflict of interest exists or arises between, inter
alia, the General Partner and the Partnership, any Partner or Assignee, any
resolution or course of action by the General Partner shall be permitted and
deemed approved by all Partners, and shall not constitute a breach of the
Limited Partnership Agreement or of any duty stated or implied by law or equity,
if the resolution or course of action is, or by operation of the Limited
Partnership Agreement is deemed to be, fair and reasonable to the Partnership,
and (ii) any resolution of the conflict of interest shall be conclusively deemed
to be fair and reasonable to the Partnership if such resolution is approved by
Special Approval, and such Special Approval has been obtained; and

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment.

NOW, THEREFORE, it is hereby agreed as follows:

A. Amendment. Section 1.1 of the Limited Partnership Agreement is hereby amended
to amend and restate the following definition:

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,



--------------------------------------------------------------------------------

(a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand as of the close of business on the Initial Closing Date, (ii) all cash
receipts of the Partnership Group for the period beginning on the Initial
Closing Date and ending with the last day of such period, other than cash
receipts from Interim Capital Transactions (except to the extent specified in
Section 6.5) and (iii) all cash receipts of the Partnership Group after the end
of such period but on or before the date of determination of Operating Surplus
with respect to such period resulting from Working Capital Borrowings, less

(b) the sum of (i) Operating Expenditures for the period beginning on the
Initial Closing Date and ending with the last day of such period and (ii) the
amount of cash reserves that is necessary or advisable in the reasonable
discretion of the General Partner to provide funds for future Operating
Expenditures.

For the purposes of determining Operating Surplus, there shall be excluded from
the calculation thereof any payments made or received, or charges incurred,
including premiums or penalties paid, in connection with the breakage,
termination or unwinding of any hedging agreement before its scheduled
termination or expiration date. As used herein, the term “hedging agreement”
means any commodity, interest rate or currency swap, cap, floor, collar, forward
agreement or other exchange or protection agreement or any option with respect
to any such transaction.

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.

B. Agreement in Effect. Except as hereby amended, the Limited Partnership
Agreement shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the state of Delaware, without regard to principles of
conflicts of laws.

D. Invalidity of Provisions. If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners GP, LLC, its general
partner By:  

/s/ Matthew A. Jones

Name:   Matthew A. Jones Title:   Chief Financial Officer

 

3